DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application was filed on 05/22/2017. 
This action is in response to arguments and/or remarks filed on 03/01/2021. In the current amendments, claims 1, 6-8, 10-11 and 16 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 03/01/2021, the claim objections made in the previous Office Action have been withdrawn. 
In response to arguments and/or remarks filed on 03/01/2021, the 35 U.S.C 101 rejections made in the previous Office Action have been withdrawn. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Priority
Examiner acknowledges Applicant's claim for benefit as a CIP of 13/770603 filed 02/19/2013, which:
Is a CIP of 13/624,397 filed 9/21/2012, which :
is a CIP of 13/344,400 filed 1/5/2012, which:
is a CON of 12/434,221 filed 5/1/2009 (now USPN 8112376);
is a CIP of 12/195,863 filed 8/21/2008 (now USPN 8326775), which:
claims priority based on IL 185414 filed in Israel on 8/21/2007;
is a CIP of 12/084,150 filed 4/25/2008 (see below);
is a CIP of 12/084,150 filed 4/25/2008, which:
is a 371 of PCT/IL2006/001235 filed 10/26/2006, which:
claims priority based on IL 173409 filed in Israel on 1/29/2006;
claims priority based on IL 171577 filed in Israel on 10/26/2005.
However, examiner has not found support in any of these prior applications for at least:
“A method for determining driving decisions based on multimedia content elements, comprising: obtaining, in real-time during a trip of a vehicle, trip multimedia content elements captured by at least one sensor deployed in proximity to the vehicle;”
“identifying, based on at least one signature generated for each trip multimedia content element, at least one matching event multimedia content element, wherein each event multimedia content element demonstrates an event and is associated with a corresponding driving decision” or 
“and determining, in real-time, at least one driving decision, wherein each determined driving decision is associated with one of the identified at least one event multimedia content element”, 
as required by independent claims 1, 10, and 11, and their dependents. Since none of claims 1-20 are fully supported by any of these prior applications, claims 1-20 are examined based on the actual filing date of 05/21/2016.
	If applicant would like to establish that the claims are supported by the prior filings, applicant is encouraged, for each claim, to point out where support is found for every limitation in each application along the chain back to the earliest filing date sought for the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-11, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puttagunta et al. (US 2016/0221592 A1) in view of Atsmon et al. (US 2014/0111647 A1) and further in view of Levison et al. (“Towards Fully Autonomous Driving: Systems and Algorithms”, hereinafter: Levison). 
Regarding claim 1 (Currently Amended)
Puttagunta teaches a method for determining driving decisions based on multimedia content elements, (para [0146] “For example, in an autonomous driving implementation, vehicle decision engine 2510 may utilize lane center line information and precise vehicle position information in order to steer the vehicle and maintain a centered lane position.”)
comprising: obtaining, in real-time during a trip of a vehicle, (para [0144] “Available compute resources can be used to audit centralized map data sources by comparing previously-observed asset information obtained from centralized maps (and, e.g., stored in local 3D map cache 2530) to asset information derived from real time data captured by machine vision sensors 2550.” Also see abstract “Methods and apparatus for real time machine vision and point-cloud data analysis are provided, for remote sensing and vehicle control”)
trip multimedia content elements captured by at least one sensor disposed in the vehicle or affixed to the vehicle; (para [0009] “Local environment sensors, which may include a machine vision system such as LiDAR, can be mounted on a vehicle. A GPS receiver may also be included to provide a first geographical position of the vehicle…. The local environmental sensors generate data describing a surrounding environment, Such as point-cloud data generated by a LiDAR sensor. Collected data can be processed locally, on board the vehicle, or uploaded to a remote data system for storage, processing and analysis.”)
Puttagunta does not teach identifying, based on at least one signature generated for each trip multimedia content element, at least one matching event multimedia content element, wherein each matching event multimedia content element demonstrates an event that has previously occurred and is associated with a corresponding driving decision for controlling the vehicle to avoid accidents with respect to the event; 
wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; 
and determining, in real-time, at least one driving decision, out at least one corresponding driving decision for controlling the vehicle to avoid accidents with respect to at least one event demonstrated by the at least one matching multimedia content element,

and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle.
Atsmon teaches identifying, based on at least one signature generated for each trip multimedia content element, at least one matching event multimedia content element, (Examiner notes the signature generated are the image or video data features captured from the automatic pattern recognition see para [0106] “As further illustrated in FIG. 5, the following acts are performed. Step 512 an object is detected, for example a car such as 130. Step 514 the object is classified to a category, for example a car, a motorcycle or a person. Step 516—a specific object is identified, such as the car from a previous frame, or a person called John Smith.” and FIG. 5 step 516 shows “identify specific object using content match”) 
wherein each matching event multimedia content element demonstrates an event that has previously occurred (Examiner notes that detecting object in step 512, classifying object to a category using content match in step 514 and identify specific object using content match occur prior to determining warnings)
and is associated with a corresponding driving decision for controlling the vehicle to avoid accidents with respect to the event; (Examiner notes that in FIG. 5 item 522 calculate the risk of collision then sends warning to avoid collision in item 528 para [0106] “Step 524 the risk of collision is calculated taking in to account: device 120’s speed using parameters such as GPS and devices sensors such as 124; estimated time to collision; road conditions; vehicle condition; visibility; driver's conditions such as estimated reaction time; and, sensor information from 124, 126.” para [0108] “Device 120, or devices connected to it, can then show to the user such as driver 140 and/or other users in vehicle 110, information comprising: 526 object information such as any of the attributes described in step 518; 528 warning, such as driver warning or advice (i.e. a suggestion to change a lane using GIS information Such as 1240 and traffic flow information);”)
…
and determining, in real-time, (para [0157] “The user's needs are identified 2300 by three integrated data layers: a) manual input 2302; b) real-time in-vehicle systems 2304; and c) automatic pattern recognition 2306 based on external data base and/or re-occurring driving routes.”)
at least one driving decision, out at least one corresponding driving decision for controlling the vehicle to avoid accidents (para [0106] “Step 524 the risk of collision is calculated taking in to account: device 120’s speed using parameters such as GPS and devices sensors such as 124; estimated time to collision; road conditions; vehicle condition; visibility; driver's conditions such as estimated reaction time; and, sensor information from 124, 126.” para [0108] “Device 120, or devices connected to it, can then show to the user such as driver 140 and/or other users in vehicle 110, information comprising: 526 object information such as any of the attributes described in step 518; 528 warning, such as driver warning or advice (i.e. a suggestion to change a lane using GIS information Such as 1240 and traffic flow information);”) with respect to at least one event demonstrated by the at least one matching multimedia content element; (Examiner notes that detecting object in step 512, classifying object to a category using content match in step 514 and identify specific object using content match occur prior to determining warnings)
Puttagunta and Atsmon are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta to incorporate the teaching of Atsmon to include real-time analysis for captured image and videos for cellular communication devices and managing an efficient manner for object analysis as recognized by Atsmon (para [0006]). 
Puttagunta in view of Atsmon does not teach wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; 
…
and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle.
Joo teaches wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; (Examiner notes that Joo teaches comparing real-time data captured to pre-stored database called Road Classification Database (RDB) and Velocity Decision Database (VDB) running through rough terrain see pg. 1130 right col “From the dynamic analysis module, MCS are obtained in every sector of the local path from the real time dynamic simulation. Comparing the MCS with the MCS in the RDB using the PAMV profile over the local path, the road roughness values of each sector of the road profile are interpolated. The inputs of the road classification module are the PAMV profile and the MCS from the dynamics analysis module, and the output is the maximum value of the matched roughness values in the RDB, which is defined as DRR. Therefore, DRR is effectively the ISO-based road classification value considering vehicle dynamics.” In addition, RDB by its definition uses multidimensional vectors and the data sets in RDB are created from sample data delivered by sensors of serial vehicles.)
…
and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle. (Pg. 1126 left col “In order to estimate in real time the maximum permissible velocity (MPV) at which the vehicle can traverse rough terrain with guaranteed stability, the terrain along the given path should be analyzed.” Examiner notes that based on the analysis of the real time data Joo teaches obtaining the maximum turning velocity for the path which corresponds to controlling movement of the vehicle see pg. 1127 left col second-third paragraph “RTT analysis uses the path-allowable maximum velocity profiling module, the dynamic analysis module, the road classification module, the stable velocity decision module, and the MPV profiling module (as shown in Fig. 1). The local path points, the road profiles and the friction coefficient are used as initial conditions to calculate the MPV. The local path points are transmitted to the path-allowable maximum velocity profiling module, as shown in Fig. 1, to obtain the maximum turning velocity for the path. The road profiles and the friction coefficient of the previewed terrain are transmitted to the dynamic analysis module, which computes the maximum values of some critical state variables.”)
Puttagunta, Atsmon and Joo are analogous art because they are all directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon to incorporate the teaching of Joo to include real-time analysis method and system for autonomous vehicle.  
One of ordinary skill in the art would have been motivated to make this modification in order to enhance rough terrain navigation for autonomous vehicle “based on real time traversability analysis is proposed to determine the maximum permissible velocity at which an autonomous vehicle can traverse rough terrain with guaranteed stability” as disclosed by Joo (abstract). 

Regarding claim 4 
Puttagunta in view of Atsmon with Joo teaches claim 1. 
Puttagunta further teaches comprising: determining a route of the trip, wherein the route includes a plurality of route locations between a beginning location and a destination location, (para [0052] “The HMI module may receive information from the PTCC module. Information received by the HMI module may include: Geolocation (e.g., GPS Latitude & Longitude coordinates); Time; Recommended speeds; Directional Heading (e.g., azimuth); TrackID, Distance/headway between neigh boring trains on the same track; Distance/headway between neighboring trains on adjacent tracks; Stations of interest, including Next station, Previous station, or Stations between origin and destination;”)
wherein each matching event multimedia content element is associated with one of the route locations. (Para [0052] “ IVRE 2500 queries local 3D map cache 2530 using environmental signatures received from machine vision sensors 2550, to match features or objects observed in the vehicle's local environment to known features or objects having known positions within 3D Semantic maps stored in cache 2530. By comparing the vehicle's observed position relative to local features or objects, with the position of those features and objects on maps, the vehicle's position can be refined with significantly more accuracy than typically possible using GPS with margin of error potentially measured in centimeters.”)
Page 20 of 30CORT P0674  Regarding claim 14
Claim 14 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 5
Puttagunta in view of Atsmon with Joo teaches claim 4. 
Puttagunta further teaches wherein determining the route further comprises: querying, (para [0120] “The relative position can be obtained through using a single sensor or multiple sensors. The position we obtain is returned as an offset position, usually denoted as a relative track number. Directional heading can also be a factor in building a query to obtain the absolute position from the feedback to the train.’) using a beginning location pointer of the beginning location (para [0052] “The HMI module may receive information from the PTCC module. Information received by the HMI module may include: Geolocation (e.g., GPS Latitude & Longitude coordinates); Time; Recommended speeds; Directional Heading (e.g., azimuth); TrackID, Distance/headway between neigh boring trains on the same track; Distance/headway between neighboring trains on adjacent tracks; Stations of interest, including Next station, Previous station, or Stations between origin and destination; State of virtual or physical Semaphore for current track segment utilized by a train; State of virtual or physical Semaphore for upcoming and previous track segments in a train's route; and State of virtual or physical semaphore for track segments which share track interlocks with current track.”)
and a destination location pointer of the destination location, (para [0052] “The HMI module may receive information from the PTCC module. Information received by the HMI module may include: Geolocation (e.g., GPS Latitude & Longitude coordinates); Time; Recommended speeds; Directional Heading (e.g., azimuth); TrackID, Distance/headway between neigh boring trains on the same track; Distance/headway between neighboring trains on adjacent tracks; Stations of interest, including Next station, Previous station, or Stations between origin and destination; State of virtual or physical Semaphore for current track segment utilized by a train; State of virtual or physical Semaphore for upcoming and previous track segments in a train's route; and State of virtual or physical semaphore for track segments which share track interlocks with current track.”)
(Examiner notes that the HMI module receive information from PTCC module[corresponds to data source] regarding GPS latitude and longitude coordinates; Time, recommendation speed etc as disclosed in para [0052]. Also see the architecture of the data source PTCC module in para [0051] “The PTCC may be implemented using any conventional processing circuit including a microprocessor, a computer, a signal processor, memory, and/or buses. APTCC may perform any computation Suitable for performing the functions of the PTC vision system.”)
and receiving, from the data source, the route. (Para [0052] “The HMI module may receive information from the PTCC module[corresponds to data source]. Information received by the HMI module may include: Geolocation (e.g., GPS Latitude & Longitude coordinates); Time; Recommended speeds; Directional Heading (e.g., azimuth); TrackID, Distance/headway between neigh boring trains on the same track; Distance/headway between neighboring trains on adjacent tracks; Stations of interest, including Next station, Previous station, or Stations between origin and destination; State of virtual or physical Semaphore for current track segment utilized by a train; State of virtual or physical Semaphore for upcoming and previous track segments in a train's route; and State of virtual or physical semaphore for track segments which share track interlocks with current track.”)
Regarding claim 15
Claim 15 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.
Regarding claim 6 (Currently Amended)
Puttagunta in view of Atsmon with Joo teaches claim 4.
Joo further teaches wherein the plurality of predetermined event multimedia content elements only include predetermined event multimedia content elements associated with the route. (Pg. 1127 left col second paragraph “The local path points, the road profiles and the friction coefficient are used as initial conditions to calculate the MPV. The local path points are transmitted to the path-allowable maximum velocity profiling module, as shown in Fig. 1, to obtain the maximum turning velocity for the path. The road profiles and the friction coefficient of the previewed terrain are transmitted to the dynamic analysis module, which computes the maximum values of some critical state variables.”)
Puttagunta, Atsmon and Joo are analogous art because they are all directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon to incorporate the teaching of Joo to include real-time analysis method and system for autonomous vehicle.  
One of ordinary skill in the art would have been motivated to make this modification in order to enhance rough terrain navigation for autonomous vehicle “based on real time traversability analysis is proposed to determine the maximum permissible velocity at which an autonomous vehicle can traverse rough terrain with guaranteed stability” as disclosed by Joo (abstract). 

Regarding claim 16
Claim 16 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6.

Regarding claim 7 (Currently Amended)
Puttagunta in view of Atsmon with Joo teaches claim 1.
Joo further teaches wherein the controlling of the movement of the vehicles comprises at least one of moving around an obstacle (Pg. 1126 right col “First, information regarding the terrain and obstacles near the vehicle is extracted from sensors such as a laser rangefinder and a stereo camera pair. The road modeling module produces the road model as a 10 x 10 cm grid by integrating the instantaneous measurements over time based on global coordinates and also updates it by 10 Hz in open loop. The road profiler extracts road profiles, which depict the height of the road surface for both left and right wheels over the given path, from the road model. The global path planning module produces global path points, which are used as local goals for local path planning. The local path planning module generates local path points in the local zone, which is confined to the sensing area, to avoid obstacles and find an efficient way to a local goal [5]. A local path is considered to extend from the front end of the vehicle to the end of the sensing range”) and reducing a speed of the vehicle. (Pg. 1133 left col “The steps numbers shown in Fig. 8 are also marked in Fig. 11. In the case of the vehicle position in (a) step 78 of Fig. 11, the velocity is observed to decrease at the path distance of 3 m and 13 m due to taking a turn and traversing a bump respectively.”)
Puttagunta, Atsmon and Joo are analogous art because they are all directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon to incorporate the teaching of Joo to include real-time analysis method and system for autonomous vehicle.  
One of ordinary skill in the art would have been motivated to make this modification in order to enhance rough terrain navigation for autonomous vehicle “based on real time traversability analysis is proposed to determine the maximum permissible velocity at which an autonomous vehicle can traverse rough terrain with guaranteed stability” as disclosed by Joo (abstract).

Regarding claim 8 (Currently Amended)
Puttagunta in view of Atsmon with Joo teaches claim 1. 
Joo further teaches wherein the plurality of predetermined event multimedia content elements only include predetermined event multimedia content elements associated with a current location of the vehicle. (Examiner notes that Joo teaches obtaining real time data of the vehicle location and velocity in order to traverse through rough terrain see abstract and pg. 1126 left col first paragraph and also see pg. 1133 left col “The steps numbers shown in Fig. 8 are also marked in Fig. 11. In the case of the vehicle position in (a) step 78 of Fig. 11, the velocity is observed to decrease at the path distance of 3 m and 13 m due to taking a turn and traversing a bump respectively.”)
Puttagunta, Atsmon and Joo are analogous art because they are all directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon to incorporate the teaching of Joo to include real-time analysis method and system for autonomous vehicle.  
One of ordinary skill in the art would have been motivated to make this modification in order to enhance rough terrain navigation for autonomous vehicle “based on real time traversability analysis is proposed to determine the maximum permissible velocity at which an autonomous vehicle can traverse rough terrain with guaranteed stability” as disclosed by Joo (abstract).

Regarding claim 10 (Currently Amended)
Puttagunta teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry(para [0051] “The PTCC may be implemented using any conventional processing circuit including a microprocessor, a computer, a signal processor, memory, and/or buses.”) to execute a process, (para [0142] “In-vehicle runtime engine (“IVRE) 2500 and vehicle decision engine 2510 are computation and control modules, typically microprocessor-based, implemented locally on board a vehicle. Local 3D map cache 2530 stores map data associated with”)
(para [0144] “Available compute resources can be used to audit centralized map data sources by comparing previously-observed asset information obtained from centralized maps (and, e.g., stored in local 3D map cache 2530) to asset information derived from real time data captured by machine vision sensors 2550.” Also see abstract “Methods and apparatus for real time machine vision and point-cloud data analysis are provided, for remote sensing and vehicle control”)
trip multimedia content elements captured by at least one sensor disposed in the vehicle or affixed to the vehicle; (para [0009] “Local environment sensors, which may include a machine vision system such as LiDAR, can be mounted on a vehicle. A GPS receiver may also be included to provide a first geographical position of the vehicle…. The local environmental sensors generate data describing a surrounding environment, Such as point-cloud data generated by a LiDAR sensor. Collected data can be processed locally, on board the vehicle, or uploaded to a remote data system for storage, processing and analysis.”)
Puttagunta does not teach identifying, based on at least one signature generated for each trip multimedia content element, at least one matching event multimedia content element, wherein each of the at least one matching event multimedia content element demonstrates an event that has previously occurred and is associated with a corresponding driving decision for controlling the vehicle to avoid accidents with respect to the event; 
wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; 
determining, in real-time, at least one driving decision, out at least one corresponding driving decision for controlling the vehicle to avoid accidents with respect to at least one event demonstrated by the at least one matching multimedia content element;
and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle.
Atsmon teaches identifying, based on at least one signature generated for each trip multimedia content element, at least one matching event multimedia content element, (Examiner notes the signature generated are the image or video data features captured from the automatic pattern recognition see para [0106] “As further illustrated in FIG. 5, the following acts are performed. Step 512 an object is detected, for example a car such as 130. Step 514 the object is classified to a category, for example a car, a motorcycle or a person. Step 516—a specific object is identified, such as the car from a previous frame, or a person called John Smith.” and FIG. 5 step 516 shows “identify specific object using content match”) 
wherein each of the at least one matching event multimedia content element demonstrates an event that has previously occurred (Examiner notes that detecting object in step 512, classifying object to a category using content match in step 514 and identify specific object using content match occur prior to determining warnings)
(Examiner notes that in FIG. 5 item 522 calculate the risk of collision then sends warning to avoid collision in item 528 para [0106] “Step 524 the risk of collision is calculated taking in to account: device 120’s speed using parameters such as GPS and devices sensors such as 124; estimated time to collision; road conditions; vehicle condition; visibility; driver's conditions such as estimated reaction time; and, sensor information from 124, 126.” para [0108] “Device 120, or devices connected to it, can then show to the user such as driver 140 and/or other users in vehicle 110, information comprising: 526 object information such as any of the attributes described in step 518; 528 warning, such as driver warning or advice (i.e. a suggestion to change a lane using GIS information Such as 1240 and traffic flow information);”)
determining, in real-time, (para [0157] “The user's needs are identified 2300 by three integrated data layers: a) manual input 2302; b) real-time in-vehicle systems 2304; and c) automatic pattern recognition 2306 based on external data base and/or re-occurring driving routes.”)
at least one driving decision, out at least one corresponding driving decision for controlling the vehicle to avoid accidents (para [0106] “Step 524 the risk of collision is calculated taking in to account: device 120’s speed using parameters such as GPS and devices sensors such as 124; estimated time to collision; road conditions; vehicle condition; visibility; driver's conditions such as estimated reaction time; and, sensor information from 124, 126.” para [0108] “Device 120, or devices connected to it, can then show to the user such as driver 140 and/or other users in vehicle 110, information comprising: 526 object information such as any of the attributes described in step 518; 528 warning, such as driver warning or advice (i.e. a suggestion to change a lane using GIS information Such as 1240 and traffic flow information);”) with respect to at least one event demonstrated by the at least one matching multimedia content element. (Examiner notes that detecting object in step 512, classifying object to a category using content match in step 514 and identify specific object using content match occur prior to determining warnings)
Puttagunta and Atsmon are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta to incorporate the teaching of Atsmon to include real-time analysis for captured image and videos for cellular communication devices and managing an efficient manner for object analysis as recognized by Atsmon (para [0006]). 
Puttagunta in view of Atsmon does not teach wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; 
…
and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle.
Joo teaches wherein the at least one matching event multimedia content element is identified from among a plurality of predetermined event multimedia content elements captured by sensors of other vehicles; (Examiner notes that Joo teaches comparing real-time data captured to pre-stored database called Road Classification Database (RDB) and Velocity Decision Database (VDB) running through rough terrain see pg. 1130 right col “From the dynamic analysis module, MCS are obtained in every sector of the local path from the real time dynamic simulation. Comparing the MCS with the MCS in the RDB using the PAMV profile over the local path, the road roughness values of each sector of the road profile are interpolated. The inputs of the road classification module are the PAMV profile and the MCS from the dynamics analysis module, and the output is the maximum value of the matched roughness values in the RDB, which is defined as DRR. Therefore, DRR is effectively the ISO-based road classification value considering vehicle dynamics.” In addition, RDB by its definition uses multidimensional vectors and the data sets in RDB are created from sample data delivered by sensors of serial vehicles.)
…
and controlling a movement of the vehicle, by implementing, in real time, the at least one driving decision during a trip of the vehicle. (Pg. 1126 left col “In order to estimate in real time the maximum permissible velocity (MPV) at which the vehicle can traverse rough terrain with guaranteed stability, the terrain along the given path should be analyzed.” Examiner notes that based on the analysis of the real time data Joo teaches obtaining the maximum turning velocity for the path which corresponds to controlling movement of the vehicle see pg. 1127 left col second-third paragraph “RTT analysis uses the path-allowable maximum velocity profiling module, the dynamic analysis module, the road classification module, the stable velocity decision module, and the MPV profiling module (as shown in Fig. 1). The local path points, the road profiles and the friction coefficient are used as initial conditions to calculate the MPV. The local path points are transmitted to the path-allowable maximum velocity profiling module, as shown in Fig. 1, to obtain the maximum turning velocity for the path. The road profiles and the friction coefficient of the previewed terrain are transmitted to the dynamic analysis module, which computes the maximum values of some critical state variables.”)
Puttagunta, Atsmon and Joo are analogous art because they are all directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon to incorporate the teaching of Joo to include real-time analysis method and system for autonomous vehicle.  
One of ordinary skill in the art would have been motivated to make this modification in order to enhance rough terrain navigation for autonomous vehicle “based on real time traversability analysis is proposed to determine the maximum permissible velocity at which an autonomous vehicle can traverse rough terrain with guaranteed stability” as disclosed by Joo (abstract). 



Regarding claim 11
Claim 11 recites analogous limitations to independent claim 10 and therefore is rejected on the same ground as independent claim 10. 

Regarding claim 17
Puttagunta in view of Atsmon with Joo teaches claim 11. 
Puttagunta further teaches wherein each event includes at least one characteristic of at least a portion of an environment that is proximate to the vehicle. (Para [0182] “Line 2110 represent track that was obscured during the LiDAR data collection process, having a position that is estimated. This is typically the result of shad owing, a process which occurs when the object of interest is hidden from direct line of sight of the measuring instrument. Dots 2120 correspond to problematic positioning of a LiDAR tripod system which resulted in some track sections being obstructed. The location of the invisible track can be inferred by utilizing known spatial continuity properties of the infrastructure (such as spacing relative to other observed elements)”)
Atsmon further teaches wherein each event includes at least one characteristic of at least a portion of an environment that is proximate to the vehicle. (Para [0118] “System 490 processes images taken by camera 122,128 of the environment in front of the taxi 110 having device 120, and produces information and data regarding items within driving range. Such as: people waiting for a taxi 812, optionally in a real time map; pavement stone 818; shops and businesses 834 and their relevant location; road conditions such as bump 822 or wet road 826; traffic signs above the road level such as stop sign 816, or on the road level such as Zebra crossing 824; landscape conditions such as blossoming field 814; crowd 832, and their emotions using features such as Smile recognition or by analyzing the Sound of the crowd; police vehicles, police men, traps, laser guns; parking meter; traffic lights color; traffic jams; low visibility; traffic offenders and license plate recognition;”)
Puttagunta, Joo and Atsmon are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Joo to incorporate the teaching of Atsmon to include real-time analysis for captured image and videos for cellular communication devices and managing an efficient manner for object analysis as disclosed by Atsmon (para [0006]). 


Regarding claim 18
Puttagunta in view of Atsmon with Joo teaches claim 11. 
Atsmon further teaches wherein each matching event multimedia content element is one of the previously captured event multimedia content elements having a signature matching a signature generated for one of the trip multimedia content (para [0095] “Keypoint based comparison methods 322, such as SIFT methods comprising Scale-invariant feature transform, or similar methods such as GLOH (Gradient Location and Orientation Histogram), PCA-SIFT and MSR. Such methods usually use a keypoint localization step, and later on compare many keypoint descriptors in one object to a plurality of keypoint descriptors in another object. This requires quick computation in order to compare an object to a plurality of objects within a response time that an ordinary user would expect. The higher the number or the percentage of keypoint descriptors in a first object that match (exactly or approximately) keypoint descriptors in a second object, then the higher is the similarity between the two objects. Preferably the module uses keypoints of transformed object based methods. The transformation can even further use 250 data such as 258 and/or 260 to create estimated needed compensation transform.”)
elements above a predetermined threshold. (Para [0082] “The term “Content Match as used herein in this application, is defined as a numerical value that describes the results of the content analysis that computes the similarity between one or more visual objects, or a logical value that is true in case said similarity is above a certain threshold.”)
Puttagunta, Joo and Atsmon are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Joo to incorporate the teaching of Atsmon to include real-time analysis for captured image and videos for cellular communication devices and managing an efficient manner for object analysis as disclosed by Atsmon (para [0006]). 

Claims 2-3 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puttagunta et al. (US 2016/0221592 A1) in view of Atsmon et al. (US 2014/0111647 A1) in view of Joo et al. and further in view of AN et al. (US 2013/0211656 A1). 
Regarding claim 2 
Puttagunta in view of Atsmon with Joo teaches claim 1. 
Puttagunta further teaches …wherein the event location of each identified multimedia content element is a geographic location of the vehicle during the trip. (Para [0009] “A GPS receiver may also be included to provide a first geographical position of the vehicle.” Also see para [0058] “The GPS module may maintain a historical record of geographical position and/or time. The GPS module may determine a speed and direction of travel of the train. A GPS module may receive correction information (e.g., WAAS, differential) to improve the accuracy of the geographic coordinates determined by the GPS receiver. The GPS module may provide information to PTCC module. The information provided by the GPS module may include: Time (e.g., UTC, local); Geographic coordinates (e.g., latitude & longitude, northing & easting); Correction information (e.g., WAAS, differential); Speed; and Direction of travel.”) 
Puttagunta in view of Atsmon with Joo does not teach wherein each matching event multimedia content element is associated with an event location.
AN teaches wherein each matching event multimedia content element is associated with an event location, (para [0092] “The autonomous driving apparatus 100 for a vehicle obtains matching results, that is, a prediction link by matching the predicted current position[corresponds to event location] with a map at step S19.”)
Puttagunta, Atsmon, Joo and AN are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon with Joo to incorporate the teaching of AN to include matching event multimedia content associated with an event location to quickly update the system and assist the autonomous driving system in making easy determination as disclosed by AN (para [0093]). 
Regarding claim 12
Claim 12 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2.

Regarding claim 3 
Puttagunta in view of Atsmon with Joo and AN teaches claim 2. 
Puttagunta further teaches the method further comprising: obtaining, in real-time during the trip, (para [0144] “For example, data from machine vision sensors 2550 can be analyzed using graphs and other data analysis mechanisms, as described elsewhere herein, for IVRE 2500 to determine a centerline for a lane in which the vehicle is traveling. IVRE 2500 can also operate to obtain semantics (such as events and triggers) along the vehicle's route. Available compute resources can be used to audit centralized map data sources by comparing previously-observed asset information obtained from centralized maps (and, e.g., stored in local 3D map cache 2530) to asset information derived from real time data captured by machine vision sensors 2550.”)
a plurality of global positioning system signals, (para [0058] “The GPS modules may include a conventional global positioning system (“GPS) receiver. The GPS module receives signals from GPS satellites and determines a geo graphical position of the receiver and time (e.g., UTC time) using the information provided by the signals.”)
each global positioning system signal indicating a current location of the vehicle at a different time during the trip; (para [0058] “The GPS module may determine a speed and direction of travel of the train. A GPS module may receive correction information (e.g., WAAS, differential) to improve the accuracy of the geographic coordinates determined by the GPS receiver. The GPS module may provide information to PTCC module. The information provided by the GPS module may include: Time (e.g., UTC, local); Geographic coordinates (e.g., latitude & longitude, northing & easting); Correction information (e.g., WAAS, differential); Speed; and Direction of travel.”)
and determining, based on the obtained global positioning system signals, (para [0058] “The GPS module may determine a speed and direction of travel of the train. A GPS module may receive correction information (e.g., WAAS, differential) to improve the accuracy of the geographic coordinates determined by the GPS receiver.”)
(para [0086] “GPS or Differential GPS may be utilized to obtain fairly accurate geolocation coordinates.” Examiner notes the GPS is being updated periodically or continuously from a remote map which corresponds to plurality of locations of vehicle during a trip see para [0142] “Local 3D map cache 2530 stores map data associated with the area Surrounding the vehicle's rough position, as determined by GPS and IMU sensors 2520, and can be periodically or continuously updated from a remote map store via communications module 2540 (which may include, e.g., a cellular data transceiver). Machine vision sensors 2550 may include one or more mechanisms for sensing a local environment proximate”)
AN further teaches wherein the event location of each matching event multimedia content element is one of the current locations of the vehicle during the trip. (para [0092] “The autonomous driving apparatus 100 for a vehicle obtains matching results, that is, a prediction link by matching the predicted current position[corresponds to event location] with a map at step S19.”)
Puttagunta, Atsmon, Joo and AN are analogous art because they are directed to multimedia content analysis for driving system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon with Joo to incorporate the teaching of AN to include matching event multimedia content associated with an event location to quickly update the system and assist the autonomous driving system in making easy determination as recognized by AN (para [0093]). 
Regarding claim 13
Claim 13 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

Claims 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puttagunta et al. (US 2016/0221592 A1) in view of Atsmon et al. (US 2014/0111647 A1) in view of Joo et al. and further in view of Raichelgauz et al. (US 2009/0216761 A1). 
Regarding claim 9 (Currently Amended)
Puttagunta in view of Atsmon with Joo teaches claim 1. 
Puttagunta further teaches wherein each signature (para [0125] “Utilizing datasets collected by the PTC vision system, one can identify the features of the track from the rest of the data in the apparatus and identify the relative track position.”) is generated by a signature generator system (para [0051] “The PTCC may be implemented using any conventional processing circuit including a microprocessor, a computer, a signal processor, memory, and/or buses.”)
Puttagunta in view of Atsmon with Joo does not teach wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of properties of each other core.  
Raichelgauz teaches wherein the signature generator system includes a plurality of at least statistically independent computational cores, (claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
wherein the properties of each core are set independently of properties of each other core. (Claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
Puttagunta, Atsmon, Joo and Raichelgauz are analogous art because they are directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon with Joo to incorporate the teaching of Raichelgauz to include independent computational core for generating high computational robust signature as recognized by Raichelgauz (para [0035]). 
Regarding claim 19
Claim 19 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.


Regarding claim 20
Puttagunta in view of Atsmon with Joo teaches claim 11. 
Puttagunta further teaches wherein each signature (para [0125] “Utilizing datasets collected by the PTC vision system, one can identify the features of the track from the rest of the data in the apparatus and identify the relative track position.”) is generated by a signature generator system (para [0051] “The PTCC may be implemented using any conventional processing circuit including a microprocessor, a computer, a signal processor, memory, and/or buses.”)
Puttagunta in view of Atsmon with Joo does not teach wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.  
Raichelgauz teaches wherein the signature generator system includes a plurality of at least statistically independent computational cores, (claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
wherein the properties of each core are set independently of the properties of each other core. (Claim 3 “wherein the signature processing system further comprises: a plurality of computational cores enabled to receive the multimedia content, each core having properties that are at least partly statistically independent of other the computational cores, the properties being set independently of each other core, each response to the multimedia content generating at least a first signature element,”)
Puttagunta, Atsmon, Joo and Raichelgauz are analogous art because they are directed to sharing multimedia content. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Puttagunta in view of Atsmon with Joo to incorporate the teaching of Raichelgauz to include independent computational core for generating high computational robust signature as recognized by Raichelgauz (para [0035]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al.
Badino et al. (“Real-Time Topometric Localization”) teaches autonomous vehicle that is capable of localizing vehicle along a route using visual imagery or range information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126